Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 15, each of the claims describes features of the apparatus with respect to “the stock” which renders the claim indefinite because the stock is not a positively recited feature and thus it is unclear how these components are oriented relative to a feature that is not part of the apparatus.  As the stock is not part of the claimed apparatus, the stock may be positioned anywhere relative to the apparatus thus rendering the position of the components defined relative to the stock unclear.  Further, the parts of the stock, e.g., the hole in the stock recited in claim 15, may be of any size or shape because any stock may be used with the die.  For the purposes of examination, the claimed features defined relative to the stock will be interpreted as functional language, i.e., at least one ejection pin body having a first end portion configured to be oriented away from the stock and an oppositely disposed second end portion configured to be oriented toward the stock.  Each of claims 2-8, 10-14 and 16-20 depend from one of claims 1, 9, and 15 and fail to clarify the indefinite language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,138,799 B2 to Breen (hereinafter the ‘799 Patent) in view of US 8,955,364 B2 to Breen (hereinafter the ‘364 Patent) in further view of US 9,375,777 B2 to Breen (hereinafter the ‘777 Patent).
Regarding claim 1, the ‘799 Patent teaches a metal forming die having at least two mutually converging and diverging die members 113, 122 between which a stock piece 103 is shifted longitudinally (Fig. 8), the improvements of a pilot assembly, comprising: 
a pilot body 115 having a first end portion oriented away from the stock piece, with a first diameter (Fig. 8; Col. 2, Lns. 38-54; the first end portion is the flange of the pilot body 115), and an oppositely disposed second end portion oriented toward the stock piece, with a second diameter (Fig. 8; Col. 2, Lns. 38-54; the second end portion is the cylindrical section extending from the flange of the pilot), and including: 
a generally tapered portion that extends from said second end portion toward the tip of the pilot body, said tip having a diameter that is smaller than said second diameter (Fig. 8; Col. 2, Lns. 38-54; a tapered section extends from the second section and has a diameter that is smaller than the second diameter); and  
at least one ejector pin body 118, positioned adjacent to said pilot body (Fig. 8; Col. 2, Lns. 38-54; Fig. 8 shows that the ejector pins 118 are positioned adjacent the pilot body), having a first end portion oriented away from the stock piece with a first diameter (Fig. 8; Col. 2, Lns. 38-54; the first end portion is the wide end of the rod 118), an oppositely disposed second end portion, with a second diameter oriented toward the stock piece (Fig. 8; Col. 2, Lns. 38-54; the second end portion is the cylindrical section of the rod 118); and 
a spring member 121, said spring member having a first end portion oriented away from said stock piece and a second end portion oriented toward said stock piece (Fig. 8; Col. 2, Lns. 38-54), said second end portion contacting said first shoulder on said ejector pin body (Fig. 8; Col. 2, Lns. 38-54; the first end portion is the flange of the pilot).
The ‘799 Patent fails to explicitly teach a pilot body with a second diameter that is larger than said first diameter to define a first shoulder therebetween, and including: a retaining ring groove located on said first end portion, at least one ejector pin body, having a medial portion with a third diameter that is larger than said first diameter and said second diameter disposed between said first end portion and said second end portions and including: a first shoulder at the intersection of said first diameter and said third diameter; a second shoulder at the intersection of said second diameter and said third diameter; and a spring member surrounding at least a portion of said first end portion of said ejector pin body; and a retainer ring coupled to said retaining ring groove in said pilot body; and wherein said second shoulder on said ejector pin body abuts said first shoulder on said guide pin body to positively limit travel of said ejector pin body when said spring member expands.
The ‘364 Patent teaches a pilot body 23 having a first end portion 39 oriented away from the stock piece, with a first diameter (Figs. 2 and 15-19; Col. 9, Lns. 16-36), and an oppositely disposed second end 25 portion oriented toward the stock piece, with a second diameter that is larger than said first diameter to define a first shoulder therebetween (Figs. 2 and 15-19; Col. 9, Lns. 16-36; as best seen in Figs. 15 and 18-19, the second diameter is larger than the first diameter such that a shoulder is defined), and including: 
a generally tapered portion that extends from said second end portion toward the tip of the pilot body, said tip having a diameter that is smaller than said second diameter (Figs. 2 and 15-19; Col. 9, Lns. 16-36); and 
a retaining ring groove 33 located on said first end portion (Figs. 2 and 15-19; Col. 9, Lns. 16-36); and
a retainer ring 47 coupled to said retaining ring groove 33 in said pilot body (Figs. 2 and 15-19; Col. 9, Lns. 16-36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the pilot body in the ‘799 Patent with the pilot body and retaining ring of the ‘364 Patent as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of positioning and maintaining the proper orientation of stock being worked on by the dies.  It is noted that in the modified ‘799 Patent, the retaining ring of the ‘364 Patent will be used in the position of the flange of the pilot body in the ‘799 Patent to position and secure the pilot body.
The ‘777 Patent teaches at least one ejector pin body 4 having a first end portion 8 oriented away from the stock piece with a first diameter (Figs. 1-4), an oppositely disposed second end portion 12, with a second diameter oriented toward the stock piece (Figs. 1-4 and 7-8), and a medial portion 6 with a third diameter that is larger than said first diameter and said second diameter disposed between said first end portion and said second end portions (Figs. 1-4; Col. 5, Ln. 56 through Col. 6, Ln. 11) and including: 
a first shoulder 24 at the intersection of said first diameter and said third diameter (Figs. 1-4; Col. 5, Ln. 56 through Col. 6, Ln. 11); 
a second shoulder at the intersection of said second diameter and said third diameter (Figs. 1-4; the second shoulder is the shoulder opposite the shoulder 24); and 
a spring member 32 surrounding at least a portion of said first end portion of said ejector pin body (Figs. 1-4; Figs. 3-4 show the spring surrounding the first end of the ejector pin), said spring member having a first end 38 portion oriented away from said stock piece and a second end portion 36 oriented toward said stock piece (Figs. 1-4), said second end portion 36 contacting said first shoulder 24 on said ejector pin body (Figs. 1-4); 
wherein said second shoulder on said ejector pin body abuts said first shoulder on said guide pin body to positively limit travel of said ejector pin body when said spring member expands (Figs. 11-13 show that the second shoulder may abut the guide pin body to limit the lateral travel of the ejector pin body).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute ejector pin body in the pilot assembly of the ‘799 Patent with the ejector pin body of the ‘777 Patent as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of moving the stock piece away from the die after work has been performed.
Regarding claim 2, the modified ‘799 Patent teaches the metal forming die as set forth in claim 1 (Fig. 8), wherein said first end portion of said at least one ejector pin body includes a wider section with a width that is greater than said first diameter of said first end portion of said ejector pin body (The ‘777 Patent, Fig. 4; the pilot assembly of modified ‘799 Patent includes the ejector pin body of the ‘777 Patent, and as shown in Fig. 4 of the ‘777 Patent the first section includes two sections with different widths, e.g., the width at the inner section 28 and the width at the outer portion).
Regarding claim 3, the modified ‘799 Patent teaches the metal forming die as set forth in claim 1 (Fig. 8), including a pair of ejector pin bodies disposed on opposite sides of said pilot body (Fig. 8).
Regarding claim 4, the modified ‘799 Patent teaches the metal forming die as set forth in claim 1 (Fig. 8), wherein said retaining ring is an E-style ring (The ‘364 Patent, Fig. 2; modified ‘799 includes the pilot body of the ‘364 Patent, which includes an E-style retaining ring).
Regarding claim 5, the modified ‘799 Patent teaches the metal forming die as set forth in claim 1 (Fig. 8), including a pilot aperture in a die member (Fig. 8; Col. 2, Lns. 38-54; the die includes an aperture in which the pilot body is positioned), wherein said retaining ring abuts a lower surface of said die member (The ‘364 Patent, Fig. 2; modified ‘799 includes the pilot body of the ‘364 Patent, which includes a retaining ring that would abut the surface of the die member to position and secure the pilot body, much like the flange of the pilot body in Fig. 8 of the ‘799 Patent).
Regarding claim 6, the modified ‘799 Patent teaches the metal forming die as set forth in claim 5 (Fig. 8), including at least one ejector pin aperture (Fig. 8), located adjacent to said pilot aperture (Fig. 8 shows the ejector pins and apertures are adjacent to the pilot body and aperture), with an internal shoulder formed at the intersection of a larger diameter and a smaller diameter of said pilot aperture (Fig. 8).
Regarding claim 7, the modified ‘799 Patent teaches the metal forming die as set forth in claim 6 (Fig. 8), wherein said first end portion of said spring member contacts said internal shoulder in said pilot aperture (The ‘777 Patent, Fig. 4; the pilot assembly of modified ‘799 Patent includes the ejector pin body of the ‘777 Patent, and as shown in Fig. 4 of the ‘777 Patent the spring member would contact the internal shoulder of the pilot aperture).
Regarding claim 8, the modified ‘799 Patent teaches the metal forming die as set forth in claim 1 (Fig. 8), wherein said first shoulder on said pilot body is generally flush with a portion of the top surface of the die member (The ‘777 Patent, Figs. 7-8; the pilot assembly of modified ‘799 Patent includes the ejector pin body of the ‘777 Patent, and as shown in Figs. 7-8 of the ‘777 Patent the first shoulder of the ejector pin is flush with a portion of the top surface of the die).
Regarding claim 9, the ‘799 Patent teaches a pilot assembly for a metal forming die in which stock is formed into at least one part (Fig. 8), comprising: 
a pilot body 115 having a first end portion, with a first diameter, oriented away from the stock (Fig. 8; Col. 2, Lns. 38-54; the first end portion is the flange of the pilot body 115) and an oppositely disposed second end portion, with a second diameter, oriented toward the stock (Fig. 8; Col. 2, Lns. 38-54; the second end portion is the cylindrical section extending from the flange of the pilot), including: 
a generally tapered portion extending from said second diameter, tapering to a tip of said pilot body (Fig. 8; Col. 2, Lns. 38-54; a tapered section extends from the second section); and 
at least one ejector pin body 118, positioned adjacent to said pilot body (Fig. 8; Col. 2, Lns. 38-54; Fig. 8 shows that the ejector pins 118 are positioned adjacent the pilot body), having a first end portion, with a first diameter oriented away from the stock (Fig. 8; Col. 2, Lns. 38-54; the first end portion is the wide end of the rod 118), a second end portion with a second diameter oriented toward the stock (Fig. 8; Col. 2, Lns. 38-54; the second end portion is the cylindrical section of the rod 118), including:  
a spring member 121, said spring member having a first end portion oriented away from the stock and a second end portion oriented toward the stock (Fig. 8; Col. 2, Lns. 38-54), said second end portion contacting said first shoulder on said ejector pin body (Fig. 8; Col. 2, Lns. 38-54; the first end portion is the flange of the pilot).
The ‘799 Patent fails to explicitly teach a pilot body with said second diameter being larger than said first diameter to define a first shoulder therebetween, and including: a retaining ring groove located on an exterior surface of said first end portion, at least one ejector pin body, having a medial portion with a third diameter that is larger than said first diameter and said second diameter, disposed between said first end portion and said second end portion and including: a first shoulder at the intersection of said first diameter and said third diameter and a second shoulder at the intersection of said second diameter and said third diameter; and a spring member surrounding at least a portion of said first end portion of said ejector pin body; and a retaining ring coupled to said retaining ring groove in said pilot body; and wherein said second shoulder on said ejector pin body contacts said first shoulder on said guide pin body to positively limit travel of said ejector pin body as said spring member expands.
The ‘364 Patent teaches a pilot body 23 having a first end portion 39 oriented away from the stock piece, with a first diameter (Figs. 2 and 15-19; Col. 9, Lns. 16-36), and an oppositely disposed second end 25 portion oriented toward the stock piece, with a second diameter that is larger than said first diameter to define a first shoulder therebetween (Figs. 2 and 15-19; Col. 9, Lns. 16-36; as best seen in Figs. 15 and 18-19, the second diameter is larger than the first diameter such that a shoulder is defined), and including: 
a generally tapered portion that extends from said second end portion toward the tip of the pilot body, said tip having a diameter that is smaller than said second diameter (Figs. 2 and 15-19; Col. 9, Lns. 16-36); and 
a retaining ring groove 33 located on an exterior surface of said first end portion; (Figs. 2 and 15-19; Col. 9, Lns. 16-36); and
a retainer ring 47 coupled to said retaining ring groove 33 in said pilot body (Figs. 2 and 15-19; Col. 9, Lns. 16-36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the pilot body in the ‘799 Patent with the pilot body and retaining ring of the ‘364 Patent as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of positioning and maintaining the proper orientation of stock being worked on by the dies.  It is noted that in the modified ‘799 Patent, the retaining ring of the ‘364 Patent will be used in the position of the flange of the pilot body in the ‘799 Patent to position and secure the pilot body.
The ‘777 Patent teaches at least one ejector pin body 4 having a first end portion 8 oriented away from the stock piece with a first diameter (Figs. 1-4), an oppositely disposed second end portion 12, with a second diameter oriented toward the stock piece (Figs. 1-4 and 7-8), and a medial portion 6 with a third diameter that is larger than said first diameter and said second diameter, disposed between said first end portion and said second end portion (Figs. 1-4; Col. 5, Ln. 56 through Col. 6, Ln. 11) and including: 
a first shoulder 24 at the intersection of said first diameter and said third diameter (Figs. 1-4; Col. 5, Ln. 56 through Col. 6, Ln. 11); 
a second shoulder at the intersection of said second diameter and said third diameter (Figs. 1-4; the second shoulder is the shoulder opposite the shoulder 24); and 
a spring member 32 surrounding at least a portion of said first end portion of said ejector pin body (Figs. 1-4; Figs. 3-4 show the spring surrounding the first end of the ejector pin), said spring member having a first end 38 portion oriented away from said stock piece and a second end portion 36 oriented toward said stock piece (Figs. 1-4), said second end portion 36 contacting said first shoulder 24 on said ejector pin body (Figs. 1-4); 
wherein said second shoulder on said ejector pin body abuts said first shoulder on said guide pin body to positively limit travel of said ejector pin body when said spring member expands (Figs. 11-13 show that the second shoulder may abut the guide pin body to limit the lateral travel of the ejector pin body).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute ejector pin body in the pilot assembly of the ‘799 Patent with the ejector pin body of the ‘777 Patent as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of moving the stock piece away from the die after work has been performed.
Regarding claim 10, the modified ‘799 Patent teaches the pilot assembly of claim 9 (Fig. 8), wherein said first end portion of said ejector pin body includes a wider section that is closely received within the interior of said spring member (The ‘777 Patent, Fig. 4; the pilot assembly of modified ‘799 Patent includes the ejector pin body of the ‘777 Patent, and as shown in Fig. 4 of the ‘777 Patent the first section includes two sections with different widths, e.g., the width at the inner section 28 and the width at the outer portion, with the wider section being received within the interior of the spring).
Regarding claim 11, the modified ‘799 Patent teaches the pilot assembly of claim 9 (Fig. 8), including a pair of ejector pin bodies disposed on opposite sides of said pilot body (Fig. 8).
Regarding claim 12, the modified ‘799 Patent The pilot assembly of claim 9 (Fig. 8), wherein said retaining ring is an E-style ring (The ‘364 Patent, Fig. 2; modified ‘799 includes the pilot body of the ‘364 Patent, which includes an E-style retaining ring).
Regarding claim 13, the modified ‘799 Patent teaches the pilot assembly of claim 9 (Fig. 8), wherein said pilot body is a single piece of metal (The ‘364 Patent, Fig. 2; modified ‘799 includes the pilot body of the ‘364 Patent, which is a single piece of metal).
Regarding claim 14, the modified ‘799 Patent teaches the pilot assembly of claim 9 (Fig. 8), wherein said ejector pin body is a single piece of metal (The ‘777 Patent, Fig. 4; the pilot assembly of modified ‘799 Patent includes the ejector pin body of the ‘777 Patent, and as shown in Fig. 4 of the ‘777 Patent the ejector pin body 4 is a single piece of metal).
Regarding claim 15, the ‘799 Patent teaches a pilot assembly for engaging a hole in a stock (Fig. 8), comprising: 
a pilot body 115 having a first end portion, having a first diameter, oriented away from the stock (Fig. 8; Col. 2, Lns. 38-54; the first end portion is the flange of the pilot body 115) and an oppositely disposed second end portion oriented toward the stock (Fig. 8; Col. 2, Lns. 38-54; the second end portion is the cylindrical section extending from the flange of the pilot), including: 
a generally tapered portion that extends from said second diameter toward the tip of the pilot body, said tip including a terminal end portion that is smaller than the hole in the stock (Fig. 8; Col. 2, Lns. 38-54; a tapered section extends from the second section, and it is noted that whether the diameter of the tip is smaller than the hole in the stock is dependent upon the stock and any holes in it, thus a stock with a larger hole could be used with the die); 
at least one ejector pin body 118, adjacent to said pilot body (Fig. 8; Col. 2, Lns. 38-54; Fig. 8 shows that the ejector pins 118 are positioned adjacent the pilot body), having a first end portion oriented away from the stock with a first diameter (Fig. 8; Col. 2, Lns. 38-54; the first end portion is the wide end of the rod 118), an oppositely disposed second end portion with a second diameter that is oriented toward the stock (Fig. 8; Col. 2, Lns. 38-54; the second end portion is the cylindrical section of the rod 118); 
a spring member, said spring member having a first end portion oriented away from the stock and a second end portion oriented toward the stock.
The ‘799 Patent fails to explicitly teach a pilot body with having a second diameter larger than the first diameter, and a shoulder formed at the intersection of said first diameter and said second diameter; and including: a retaining ring groove located on said first end portion; at least one ejector pin body, having a medial portion with a third diameter that is larger than said first diameter and said second diameter, disposed between said first end portion and said second end portion and including: a first shoulder at the intersection of said first diameter and said third diameter and a second shoulder at the intersection of said second diameter and said third diameter; and a spring member surrounding at least a portion of said first end portion of said ejector pin body; said second end portion contacting said first shoulder of said ejector pin body; and a retaining ring coupled to said retaining ring groove in said pilot body.
The ‘364 Patent teaches a pilot body 23 having a first end portion 39 oriented away from the stock piece, with a first diameter (Figs. 2 and 15-19; Col. 9, Lns. 16-36), and an oppositely disposed second end 25 portion oriented toward the stock piece, having a second diameter larger than the first diameter, and a shoulder formed at the intersection of said first diameter and said second diameter (Figs. 2 and 15-19; Col. 9, Lns. 16-36; as best seen in Figs. 15 and 18-19, the second diameter is larger than the first diameter such that a shoulder is formed between the two diameters), and including: 
a generally tapered portion that extends from said second end portion toward the tip of the pilot body, said tip having a diameter that is smaller than said second diameter (Figs. 2 and 15-19; Col. 9, Lns. 16-36); and 
a retaining ring groove 33 located on said first end portion; (Figs. 2 and 15-19; Col. 9, Lns. 16-36); and
a retainer ring 47 coupled to said retaining ring groove 33 in said pilot body (Figs. 2 and 15-19; Col. 9, Lns. 16-36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the pilot body in the ‘799 Patent with the pilot body and retaining ring of the ‘364 Patent as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of positioning and maintaining the proper orientation of stock being worked on by the dies.  It is noted that in the modified ‘799 Patent, the retaining ring of the ‘364 Patent will be used in the position of the flange of the pilot body in the ‘799 Patent to position and secure the pilot body.
The ‘777 Patent teaches at least one ejector pin body 4 having a first end portion 8 oriented away from the stock piece with a first diameter (Figs. 1-4), an oppositely disposed second end portion 12, with a second diameter oriented toward the stock piece (Figs. 1-4 and 7-8), and a medial portion 6 with a third diameter that is larger than said first diameter and said second diameter, disposed between said first end portion and said second end portion (Figs. 1-4; Col. 5, Ln. 56 through Col. 6, Ln. 11) and including: 
a first shoulder 24 at the intersection of said first diameter and said third diameter (Figs. 1-4; Col. 5, Ln. 56 through Col. 6, Ln. 11); 
a second shoulder at the intersection of said second diameter and said third diameter (Figs. 1-4; the second shoulder is the shoulder opposite the shoulder 24); and 
a spring member 32 surrounding at least a portion of said first end portion of said ejector pin body (Figs. 1-4; Figs. 3-4 show the spring surrounding the first end of the ejector pin), said spring member having a first end 38 portion oriented away from said stock piece and a second end portion 36 oriented toward said stock piece (Figs. 1-4), said second end portion contacting said first shoulder of said ejector pin body (Figs. 1-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute ejector pin body in the pilot assembly of the ‘799 Patent with the ejector pin body of the ‘777 Patent as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of moving the stock piece away from the die after work has been performed.
Regarding claim 16, the modified ‘799 Patent teaches the pilot assembly of claim 15 (Fig. 8), wherein said second shoulder on said ejector pin body abuts said first shoulder on said guide pin body to positively limit travel of the ejector pin body when said spring member expands (The ‘777 Patent, Figs. 11-13 show that the second shoulder may abut the guide pin body to limit the lateral travel of the ejector pin body).
Regarding claim 17, the modified ‘799 Patent teaches the pilot assembly of claim 15 (Fig. 8), including a pair of ejector pin bodies (Fig. 8).
Regarding claim 18, the modified ‘799 Patent teaches the pilot assembly of claim 15 (Fig. 8), wherein said pilot body is a single piece (The ‘364 Patent, Fig. 2; modified ‘799 includes the pilot body of the ‘364 Patent, which is a single piece of metal).
Regarding claim 19, the modified ‘799 Patent teaches the pilot assembly of claim 15 (Fig. 8), wherein said ejector pin body is a single piece (The ‘777 Patent, Fig. 4; the pilot assembly of modified ‘799 Patent includes the ejector pin body of the ‘777 Patent, and as shown in Fig. 4 of the ‘777 Patent the ejector pin body 4 is a single piece of metal).
Regarding claim 20, the modified ‘799 Patent teaches the pilot assembly of claim 15 (Fig. 8), wherein said first end portion of said at least one ejector pin body includes a wider section (The ‘777 Patent, Fig. 4; the pilot assembly of modified ‘799 Patent includes the ejector pin body of the ‘777 Patent, and as shown in Fig. 4 of the ‘777 Patent the first section includes two sections with different widths, e.g., the width at the inner section 28 and the width at the outer portion).

Response to Arguments
Applicant's amendments and remarks filed on February 21, 2022, with respect to the rejection of claims 1-20 under 35 USC 112 have been fully considered but they are not persuasive.  While applicant acknowledges that the blank is not part of the claimed invention (Remarks, P. 7), the claims still define the features relative to the blank which renders the claims indefinite, as discussed above.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art references discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725